DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of Application

Claims 1-20 are pending and presented for examination.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claims 3 and 5 (and those dependent thereon due to the dependency relationship thereof), it is unclear exactly how or what this claim is attempting to further limit. Is it trying to provide a Markush group of possible fluoropolymers or is it trying to provide something else. For the purposes of compact prosecution the claims are being construed as “wherein the fluoropolymer comprises poly[4,5….” And “wherein the fluoropolymer is selected from the group consisting of poly[oxy…..”.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US PG Pub No. 20140087191 to Chua et al. (hereinafter, “Chua at __”).
Regarding claims 1, 2 and 8, Chua discloses a method for producing a graphene film (while gas sensor is not expressly stated, a bio-sensor is disclosed, [0071] which meets the broadest reasonable interpretation covering a gas sensor though this is also intended use of the graphene, see MPEP 2111.02) comprising:
Forming a graphene layer on a copper substrate (Chua at [0082]);
Applying a fluoropolymer coating layer over the graphene layer (Chua at [0099]);
Removing the copper substrate (Chua at [0068], using ferric chloride);
Transferring the graphene layer and fluoropolymer coating layers onto a transfer substrate such that the graphene layer is disposed on the transfer substrate and the fluoropolymer layer id disposed on the graphene layer (Chua at [0071]-[0074]); and
Removing the fluoropolymer coating layer ([0075]).
With respect to claim 3, AF2400 can be utilized which is the tradename for the claimed fluoropolymer.
As to claim 4, copolymers can be utilized, furthermore AF2400 is utilized so this claim is met as dioxole to TFE is present at 1:99-99:1 (87% dioxole, Id.).
Turning to claim 5, dissolution in galdenht200 for usage on deposition on the sheet is disclosed (Chua “Example 1”).
With respect to claim 6, the Examiner takes official notice that the solubility of Teflon AF2400 is 1 wt%.
Concerning claim 7, spin coating is utilized (Chua at [0117]).
As to claim 9, 10-5000 nm thick polymer film is utilized (Chua at “Claim 13”).
With respect to claim 10, heating (vis a vis sterilizing) is performed (Chua at [0074]).
Concerning claim 11, perfluoroalkanes are disclosed a solvent {00100], fluoinert FC-75, ‘Example 1”).

Claims 1-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by “A general method for transferring graphene onto soft surfaces” to Song et al. (hereinafter, “Song at __”).
Regarding claims 1-5, 7, 9 and 11, Song discloses a method of making a graphene-based FET (Song at 361 R col, which can be utilized as gas sensors but again this is not given patentable weight as there is nothing to suggest that the graphene film on silica is incapable of being a gas sensor) comprising:
Forming a graphene layer on a copper substrate (Song at 361 L col);
Applying via spin-casting a Teflon af2400 mixed with galden ht200 mixture onto the graphene layer (Song at 361 R col, 3%) such that the polymer thickness is 200 nm thick;
Transferring the graphene and fluoropolymer coating layer sonto a transfer substrate such that the graphene layer is disposed on the transfer substrate and the fluoropolymer layer is disposed on the graphene layer (Id.); and
Removing the fluoropolymer layer with fluorinert FC-75 (Id.).
With respect to claim 6, the Examiner takes official notice that the solubility of Teflon AF2400 is 1 wt%.
Concerning claim 8, the copper substrate is removed with ferric chloride (Id.).
Regarding claim 10, sterilization via heating is performed (Id.).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Chua as applied to claim 2 above.
As to claim 12, the time for removal before usage would be well within the level of ordinary skill in the art to avoid any unwanted damage to the graphene especially as Chua is concerned with such (Chua at [0108]).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Song as applied to claim 2 above.
As to claim 12, the time for removal before usage would be well within the level of ordinary skill in the art to avoid any unwanted damage to the graphene especially as Song wants to avoid cracking and contamination of the graphene (Song at 357 R col).

Claims 13-20 are rejected under 35 U.S.C. 103 as being unpatentable over Chua in view of “Functionalized graphene/silicon chemi-diode H2 sensor with tunable sensitivity” to Uddin et al. (hereinafter, “Uddin at __”).
Regarding claims 13-20, Chua discloses all of the claimed aspects except functionalization of the graphene and the rejection of claims 1-12 is hereby incorporated by reference in its entirety.
Uddin in a method of gas sensing using graphene on silica discloses functionalization of the graphene (Uddin at 2 R col, while this is done after transfer it has been held that the steps of a method can be prima facie obvious, see MPEP 2144.05, here it is not seen how when the functionalization occurs changes anything).
Therefore it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the instantly claimed invention to perform the method of Chua in view of the functionalization of the graphene of Uddin. The teaching or suggested motivation in doing so is tunable selectivity for hydrogen (Uddin at “Abstract”).

Claims 13-20 are rejected under 35 U.S.C. 103 as being unpatentable over Chua in view of “Graphene decoration with metal nanoparticles: Towards easy integration for sensing applications” to Gutes et al. (hereinafter, “Gutes at __”).
Regarding claims 13-20, Chua discloses all of the claimed aspects except functionalization of the graphene and the rejection of claims 1-12 is hereby incorporated by reference in its entirety.
Gutes in a method of growing graphene that is then transferred discloses functionalization of the graphene with metal nanoparticles (Gutes at 439 L col)
Therefore it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the instantly claimed invention to perform the method of Chua in view of the functionalization of the graphene of Gutes. The teaching or suggested motivation in doing so hydrogen sulfide detection (Gutes at 439 R col).

Claims 13-20 are rejected under 35 U.S.C. 103 as being unpatentable over Song in view of Uddin.
Regarding claims 13-20, Song discloses all of the claimed aspects except functionalization of the graphene and the rejection of claims 1-12 is hereby incorporated by reference in its entirety.
Uddin in a method of gas sensing using graphene on silica discloses functionalization of the graphene (Uddin at 2 R col, while this is done after transfer it has been held that the steps of a method can be prima facie obvious, see MPEP 2144.05, here it is not seen how when the functionalization occurs changes anything).
Therefore it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the instantly claimed invention to perform the method of Song in view of the functionalization of the graphene of Uddin. The teaching or suggested motivation in doing so is tunable selectivity for hydrogen (Uddin at “Abstract”).

Claims 13-20 are rejected under 35 U.S.C. 103 as being unpatentable over Song in view of Gutes.
Regarding claims 13-20, Song discloses all of the claimed aspects except functionalization of the graphene and the rejection of claims 1-12 is hereby incorporated by reference in its entirety.
Gutes in a method of growing graphene that is then transferred discloses functionalization of the graphene with metal nanoparticles (Gutes at 439 L col)
Therefore it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the instantly claimed invention to perform the method of Song in view of the functionalization of the graphene of Gutes. The teaching or suggested motivation in doing so hydrogen sulfide detection (Gutes at 439 R col).

Citation of Relevant Prior Art

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US PG Pub No. 20150377824 to Ruhl et al. (hereinafter, “Ruhl at __”; cited and provided by applicant), Ruhl discloses a method of producing a graphene gas sensor (Ruhl at “Abstract”) comprising:
Forming a graphene layer on a growth substrate (Ruhl at [0038]);
Functionalizing the graphene layer (Ruhl at [0021]);
Applying a fluoropolymer coating over the graphene layer (Ruhl at [0022]-[0024]). However, Ruhl does not expressly state substrate removal if anything it wants to keep the substrate as an insulating material (Ruhl at [0038]).

Conclusion
Claims 1-20 are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD M RUMP whose telephone number is (571)270-5848. The examiner can normally be reached Monday-Thursday 06:45 AM to 04:45 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on 571-272-1234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RICHARD M. RUMP
Primary Examiner
Art Unit 1759



/RICHARD M RUMP/               Primary Examiner, Art Unit 1759